United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2067
                        ___________________________

                                     David Pitlor

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                        T.D. Ameritrade; Kutak Rock LLP

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: January 22, 2019
                             Filed: January 28, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      David Pitlor appeals after the district court1 dismissed his action alleging
federal and state law claims related to his online trading account. Upon careful

      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
review of the district court record and the parties’ arguments on appeal, we find no
basis for reversing the dismissal. See Kelly v. City of Omaha, 813 F.3d 1070, 1075
(8th Cir. 2016) (grant of motion to dismiss for failure to state claim under Rule
12(b)(6) is reviewed de novo). We also conclude the district court did not abuse its
discretion in denying Pitlor’s post-judgment motion. Miller v. Baker Implement Co.,
439 F.3d 407, 414 (8th Cir. 2006) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.
                        ______________________________




                                        -2-